Citation Nr: 1419847	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  08-15 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for arthralgia of the cervical spine.

2.  Entitlement to service connection for arthralgia of the lumbosacral spine.

3.  Entitlement to service connection for hearing loss of the right ear.

4.  Entitlement to an initial compensable rating for hearing loss of the left ear.

5.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to September 1982 and December 2003 to April 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2007 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board acknowledges that the RO also denied the Veteran's claim of service connection for colon cancer in its February 2010 rating decision.  The Veteran filed a notice of disagreement with this determination, but did not perfect his appeal.  Thus, this issue is not before the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's June 2011 substantive appeal to the Board, he requested to testify at a Travel Board hearing at a local VA office.  See 38 C.F.R. § 20.700 (2013).  The Veteran was scheduled for a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in February 2014 to which he did not appear.  Generally, if an appellant fails to appear for a hearing, a motion for a new hearing date following a failure to appear for the scheduled hearing must be in writing, must be filed within 15 days of the originally scheduled hearing date, and must explain why the appellant failed to appear for the hearing and why a timely request for a new hearing date could not have been submitted.  38 C.F.R. § 20.704(d) (2013). 

Here, the Veteran submitted a letter dated March 2014 in which he stated that he was unable to appear for his scheduled hearing due to inclement weather and requested that VA schedule another hearing.  The Board accepts the Veteran's letter as a motion to reschedule and finds that the Veteran has stated good cause for his failure to appear.  Accordingly, the claim must be remanded so that the Veteran may be provided with a hearing.


Accordingly, the case is REMANDED for the following action:

Notify the Veteran that his request to reschedule his hearing has been granted and ask the Veteran whether he would like a videoconference hearing, a Travel Board hearing, or a hearing in Washington, DC.  Then, schedule the Veteran for a hearing in accordance with the procedures set forth in 38 C.F.R. §§ 20.700(a), 20.704(a), as per the Veteran's request and as the docket permits.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



